DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US Pat. App. Pub. No. 2005/0201041) in view of Laramie et al. (US Pat. App. Pub. No. 2015/0236322).
With respect to claim 1, Hinoki teaches an ultracapacitor comprising an electrochemical cell (see FIG. 1, element 100) that contains a first electrode (see FIG. 1, element 110), a second electrode (see FIG. 1, element 120), a separator positioned between the first and second electrodes (see FIG. 1, element 130), and an aqueous electrolyte that is ionic contact with the first and second electrodes (see paragraph [0063], noting that use of an aqueous electrolyte is well-known in the art even though it is disclosed as part of a non-preferred embodiment), wherein the first electrode comprises a first current collector (see FIG. 2, element 111 and paragraph [0048]) electrically coupled to a first carbonaceous coating (see paragraph [0050]) and the second electrode comprises a second current collector (see FIG. 2, element 121 and paragraph [0048]) electrically coupled to a second carbonaceous coating (see paragraph [0050]), wherein the separator contains a crosslinked polymer film formed from a vinyl alcohol polymer, a polyethylene oxide, a polyethyleneimine, a polyethylene glycol, a cellulose acetate, a 
Hinoki fails to teach that the separator polymer is crosslinked, and further, that wherein after being subjected to an applied voltage for 180 minutes, the ultracapacitor exhibits a leakage current of only about 1 microamp or less.
Laramie, on the other hand, teaches that crosslinked polymers (including polyethylene oxide and/or polyethylene glycol) are usable as separators.  See paragraph [0140].  Such an arrangement results in the selection of a polymer which is appropriate for the desired use and result.  See paragraph [0143], noting that Laramie clearly teaches that one of ordinary skill in the art is capable of determining an appropriate material for use as a polymer layer.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Hinoki, as taught by Laramie, in order to provide an appropriate material for the use of the capacitor.  Further, the Office notes that the leakage current range does not explicitly or implicitly recite a structure of the capacitor itself, and thus, is considered a physical property of the explicitly recited structures in claim 1; as all physical properties of a structure are considered to be implicitly disclosed with explicit structure, the combined teachings of Hinoki and Laramie are considered to implicitly disclose this limitation - see MPEP 2112.01).
With respect to claim 2, the combined teachings of Hinoki and Laramie teach that the first and second current collectors contain a conductive metal.  See Hinoki, paragraph [0048].
With respect to claim 3, the combined teachings of Hinoki and Laramie teach that the conductive metal is aluminum or an alloy thereof.  See Hinoki, paragraph [0048].
With respect to claim 4, the combined teachings of Hinoki and Laramie teach that the first carbonaceous coating, the second carbonaceous coating, or both contain activated carbon particles.  See Hinoki, paragraph [0050].
With respect to claim 5, the combined teachings of Hinoki and Laramie teach that at least 50% by volume of the activated carbon particles have a size of from about 0.01 to about 30 micrometers.  See Hinoki, paragraph [0050].
With respect to claim 6, the combined teachings of Hinoki and Laramie teach that the activated carbon particles have a BET surface area of from about 900 m2/g to about 3,000 m2/g.  See Hinoki, paragraph [0050].
With respect to claim 14, the combined teachings of Hinoki and Laramie teach a housing within which the first electrode, the second electrode, the separator, and the electrolyte are retained.  See Hinoki, paragraph [0047].
With respect to claim 18, the combined teachings of Hinoki and Laramie teach that the separator contains a crosslinked polymer film formed from a polyethylene oxide, a polyethyleneimine, a polyethylene glycol, a cellulose acetate, a polyvinylmethylethyl ether, or a phenol formaldehyde resin.  See Hinoki, paragraph [0062], citing polyethylene or cellulose based material, and Laramie, paragraph [0140].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US Pat. App. Pub. No. 2005/0201041) in view of Laramie et al. (US Pat. App. Pub. No. 2015/0236322), and further, in view of Knopsnyder et al. (US Pat. App. Pub. No. 2017/0338054).
With respect to claim 7, the combined teachings of Hinoki and Laramie fail to explicitly teach that the activated carbon particles contain a plurality of pores, wherein the amount of pores having a size of about 2 nanometers or less is about 50 vol.% or less of the total pore volume, the amount of pores having a size of from about 2 nanometers to about 50 nanometers is about 20 vol.% to about 80 
Knopsnyder, on the other hand, teaches that the activated carbon particles contain a plurality of pores, wherein the amount of pores having a size of about 2 nanometers or less is about 50 vol.% or less of the total pore volume, the amount of pores having a size of from about 2 nanometers to about 50 nanometers is about 20 vol.% to about 80 vol.% of the total pore volume, and the amount of pores having a size of about 50 nanometers or more is from about 1 vol.% to about 50 vol.% of the total pore volume.  See paragraph [0019].  Such an arrangement results in an improved ultracapacitor.  See paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify the combined teachings of Hinoki and Laramie, as taught by Knopsnyder, in order to produce an improved ultracapacitor.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US Pat. App. Pub. No. 2005/0201041) in view of Laramie et al. (US Pat. App. Pub. No. 2015/0236322), and further, in view of Clelland et al. (US Pat. App. Pub. No. 2010/0002362).
With respect to claim 8, the combined teachings of Hinoki and Laramie fail to teach that the aqueous electrolyte includes a polyprotic acid.  
However, Clelland teaches that sulfuric acid is used as an aqueous electrolyte.  See paragraph [0069].  Such an arrangement is part of a capacitor which is safer and more efficient.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify the combined teachings of Hinoki and Laramie, as taught by Clelland, in order to produce a capacitor that is safer and more efficient. 
With respect to claim 9, the combined teachings of Hinoki, Laramie, and Clelland teach that the polyprotic acid is sulfuric acid.  See paragraph [0069].
Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 15, the prior art fails to teach, or fairly suggest, the thickness of the separator, when taken in conjunction with the remaining limitations of claim 15.  Claim 16 is allowed by virtue of its dependency from claim 15.  Claim 17 contains the subject matter of original claim 12, which was noted as being allowable in the Office Action dated 09 July 2020.  Claim 17 is allowed for the same reasons set forth therein.
Claims 11-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 11 and 19, the prior art fails to teach, or fairly suggest, the details of the separator found in the respective claims, when taken in conjunction with the limitations of claim 1.  With respect to claim 12, the prior art fails to teach, or fairly suggest, that the film contains a heteropolyacid compound having the following general formula: Am[XxYyOz] nH20 X and Y are independently boron, aluminum, gallium, silicon, germanium, tin, phosphorus, arsenic, antimony, bismuth, selenium, tellurium, iodine, scandium, yttrium, lanthanum, actinium, titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, or tungsten; A is hydrogen or a cation; m is an integer of from 1 to 10; x is an integer of from 1 to 10; y is an integer of from 2 to 20; z is an integer of from 10 to 100; and n is an integer of from 0 to 150.  Claim 13 would be allowable by virtue of its dependency from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.